IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40270
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILFORD EARNEST LEE,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:01-CR-82-ALL
                        - - - - - - - - - -
                          October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Wilford Earnest Lee appeals the sentence imposed following

his guilty-plea conviction of possession with intent to

distribute cocaine base in violation of 21 U.S.C. § 841(a)(1).

Lee argues that he should not have received two criminal history

points for his prior convictions for felony theft and for

burglary of a building because these cases were disposed of as

one case by the state court.   He asserts that he should be re-

sentenced under the safety valve adjustment in U.S.S.G. § 5C1.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40270
                                -2-

     Because Lee did not raise the same challenge to his criminal

history computation in the district court, we review this issue

for plain error.   See United States v. Green, 293 F.3d 886, 891

& n.3 (5th Cir. 2002).   Although Lee was sentenced at the same

time in both cases and received identical punishment in them, he

has not shown that the cases were consolidated or related.    See

United States v. Huskey, 137 F.3d 283, 288 (5th Cir. 1998);

U.S.S.G. § 4A1.2(a)(2) & comment. (n.3).   Therefore, the district

court did not err in determining his criminal history, and he was

ineligible for application of the safety valve.   See U.S.S.G.

§ 5C1.2(a)(1).

     AFFIRMED.